Citation Nr: 0117901	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  95-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for panic disorder with 
agoraphobia secondary to service-connected Minocin 
hyperpigmentation.  

2.  Entitlement to a compensable evaluation for service-
connected Minocin hyperpigmentation of the forehead, neck, 
groin, and knuckles, from the initial grant of benefits under 
the provisions of 38 U.S.C.A. § 1151.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and January 1997 
rating decisions.  In August 1995, the RO granted service 
connection for Minocin hyperpigmentation of the forehead, 
neck, groin, and knuckles under the provisions of 38 U.S.C.A. 
§ 1151.  In January 1997, the RO denied an increased rating 
for bilateral defective hearing.  Personal hearings before a 
hearing officer at the RO were held in November 1995 and June 
1997.  In September 1997, a hearing was held at the RO before 
Iris S. Sherman, who is a member of the Board designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(a).  The Board remanded the appeal to 
the RO for additional development in February 1998.  

By rating action in November 1998, the RO denied the 
veteran's claim of service connection for panic disorder with 
agoraphobia secondary to service-connected Minocin 
hyperpigmentation.  The veteran perfected an appeal for this 
issue and the claim was merged with the current appeal in May 
2001.  

The issue pertaining to the rating to be assigned bilateral 
defective hearing will be discussed below.  The remaining 
issues will be discussed in the Remand portion of this 
decision.

FINDINGS OF FACT

1.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999 or the criteria in effect from 
that date are more favorable to the veteran.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by a puretone threshold average of 30 decibels in 
the right ear and 34 decibels in the left ear, with speech 
recognition ability of 96 percent for each ear; the veteran 
has level I hearing impairment, bilaterally.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. § 4.85, DC 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
DC 6100 (effective from June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in July 1975, the RO, in part, granted 
service connection for bilateral defective hearing and 
assigned a noncompensable evaluation, effective from March 
13, 1975, the date of receipt of the veteran's original 
claim.  The noncompensable evaluation assigned for the 
veteran's defective hearing has remained in effect since 
1975.  

On VA audiological examination in November 1996, the veteran 
indicated that he was very pleased with his hearing aids.  He 
also reported occasional tinnitus.  The examiner noted that 
the veteran's last evaluation was in September 1996, and that 
the current findings were consistent with those on the 
earlier examination.  Pure tone threshold, in decibels, on 
audiological evaluation were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
40
LEFT
20
25
40
50

The average of the right ear was 30 and the average of the 
left ear was 34.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  The 
diagnoses high frequency sensorineural hearing, bilaterally.  

By rating action in January 1997, the RO denied the claim for 
an increased rating and continued the noncompensable 
evaluation assigned for the veteran's service-connected 
bilateral defective hearing.  

At the personal hearing before a hearing officer at the RO in 
June 1997, the veteran testified that without his hearing 
aides and portable amplifier on his telephone, he would not 
be able to hear anything.  He reported that he sometimes has 
problems when driving his car because he can't hear sirens.  

At the personal hearing before the undersigned member of the 
Board in September 1997, hearing loss was not discussed as 
that issue was not before the Board at that time.  The 
veteran has not requested a Board hearing on this issue.

A VA audiological examination in September 1997 indicated 
that the veteran's hearing was essentially stable since 1996, 
with a mild to moderate sensorineural hearing loss above 
2,000 hertz.  Speech discrimination was excellent, 
bilaterally.  


In February 1998, the Board remanded the appeal to the RO 
for, in part, additional development, to include obtaining 
all medical records for treatment of the veteran's defective 
hearing.  

By letter in March 1998, the veteran was specifically 
requested by the RO to provide the names and addresses of all 
medical care providers who treated him for his medical 
problems at issue.  The veteran responded later the same 
month that all treatment had been through the VA in West 
Haven, Connecticut.  

VA outpatient treatment records do not contain any pertinent 
information related to rating the veteran's hearing loss.

Discussion

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal as to the 
issue pertaining to hearing loss.  Specifically, the Board 
finds that both the veteran and his representative were 
notified during the pendency of this appeal on the method 
used to evaluate hearing loss.  He was also notified that 
after mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluation, 
his loss was not of such severity as to warrant a compensable 
rating  See Supplemental Statement of the Case dated in April 
1999.  Additionally, the Board finds that the duties to 
assist provided under the new statute at Section 5103A have 
also been fulfilled, to the extent necessary, in that veteran 
was afforded a VA examination and that all pertinent evidence 
and records identified by the veteran as plausibly relevant 
to his pending claim have been collected for review.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Initially it is noted that, during the pendency of this 
appeal, the criteria for rating diseases of the ear were 
amended effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(2000).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The RO has considered both the old and the revised 
regulations, and the veteran has been given notice of the new 
regulations.  In any event, the amended regulations did not 
result in any substantive changes.  Essentially, the old and 
new regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000), 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 30.  The 
percent of discrimination was 96.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 33.  The percent of 
discrimination was 96.  The resulting numeric designation for 
the left ear is I.  See also 38 C.F.R. § 4.85, Table VI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of I for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  

Neither of these new provisions applies to the veteran's 
situation.  The audiometric evaluation did not show puretone 
thresholds of 55 decibels or more at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz, or 30 
decibels or less at 1,000 Hz and 70 decibels or more at 2,000 
Hz in either ear.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined 
and expanded the obligations of VA with respect to the duty 
to assist.  Based on this legislative change, the RO has not 
been afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the two remaining issues on appeal.  The end result is that 
the veteran has not been informed of the VCAA provisions that 
may have applicability to the issues herein presented, and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision on the remaining 
issues at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

With regard to the issue of service connection for panic 
disorder with agoraphobia secondary to service connected 
Minocin hyperpigmentation, the Board notes that the veteran 
must be specifically informed of the need to submit evidence 
that his psychiatric disability is proximately due to or the 
result or being aggravated by his service connected skin 
disability.  If such evidence is submitted, a VA examination 
will be ordered to confirm any relationship.  The veteran's 
attention is directed to the following provisions of the new 
Act:

(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)- 
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and 
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

As to the issue of the rating to be assigned the service 
connected skin disability, the Board notes that the 
examinations conducted in April 1998 and January 1999 were 
inadequate to adjudicate the veteran's claim.  In an attempt 
to rectify this, the physician who conducted the January 1999 
examination contacted the veteran and asked him to appear 
again for an examination.  The veteran refused, and the 
examiner attempted to elaborate on his January 1999 
examination without again examining the veteran.  In a letter 
dated in May 1999, the veteran wrote as follows:

Also on 5/11/99 I received the enclosed 
letter from Dr. Mulinski with a copy to 
Mark Mihalik, VARO.  This letter 
indicated that I didn't return for a 
second exam, it is totally false because 
I appeared for all ordered exams by the C 
& P section, I was never ordered to 
"return" for a second exam by them only 
the doctor to cover up his poorly 
conducted exam.

The veteran's expressions regarding his refusal to appear for 
another examination are in conflict with the above 
statements.  In order to afford the veteran every benefit of 
the doubt, he will be afforded another examination.  The 
inconvenience of appearing for yet another examination is 
acknowledged and the Board apologizes for this fact.  
However, any failure to appear for the examination ordered 
will result in the decision being made based on the available 
evidence of record.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for secondary service 
connection for a psychiatric disability 
and a compensable rating for Minocin 
hyperpigmentation.  The RO should further 
inform the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of such 
claims.  The evidence may be of a lay or 
medical variety, including statements 
from medical professionals, friends or 
family members, or his employer or co-
workers.  

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for any psychiatric 
disability or his service connected skin 
disability since 1999.  The approximate 
dates of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.

4.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

5.  If the veteran meets the criteria set 
forth in the VCAA for providing him a VA 
examination concerning the relationship 
between any current psychiatric 
disability and his service connected skin 
disability, a VA psychiatric examination 
should be ordered.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be conducted.  
The examiner should be asked to answer 
the following questions:

a.  What is the correct diagnosis or 
diagnoses of any existing 
psychiatric disability and when did 
each have its onset?

b.  Is it at least as likely as not 
that any currently diagnosed 
psychiatric disability is 
proximately due to or the result of 
or being aggravated by the service 
connected skin disability?  If 
aggravated, the degree of 
aggravation should be discussed?

6.  The veteran is to be afforded a VA 
skin examination (by an examiner who has 
not examined him previously) for the 
purpose of determining the severity of 
his service connected Minocin 
hyperpigmentation of the forehead, neck, 
groin and knuckles since September 1994.  
The veteran's claims folder in its 
entirety, to include a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should address the following 
questions, and his/her answers should 
address all periods of time since 
September 1994.

a.  What areas of the veteran's 
skin have been affected by 
Minocin toxicity?  What is the 
basis for such determination? 

b.  Has any Minocin induced 
skin condition on the head, 
face or neck been disfiguring 
at any time since September 
1994?  If so, please describe 
the location and manifestations 
of such disfigurement.  Also, 
please characterize such 
disfigurement as not 
disfiguring or slightly, 
moderately, or severely 
disfiguring.  Has it caused a 
marked and unsightly deformity 
of the eyelids, lips or 
auricles?  Does the skin 
condition produce a completely 
or exceptionally repugnant 
deformity of one side of the 
veteran's face or marked or 
repugnant bilateral 
disfigurement?  If different 
manifestations were present 
during the period since 
September 1994, the specific 
times period of any pertinent 
involvement should be 
described.

c.  Is there ulceration or 
extensive exfoliation or 
crusting or systemic or nervous 
manifestations associated with 
the service connected skin 
disorder?  Is the condition 
exceptionally repugnant?

d.  Is there constant exudation 
or itching or extensive lesions 
referable to the service 
connected skin disability?  Is 
there marked disfigurement 
referable to the service 
connected skin disability?

e.  Is there exudation, 
exfoliation or itching 
involving an exposed surface or 
extensive area?

d.  Is there slight if any 
exfoliation, exudation or 
itching caused solely by the 
service connected skin 
disability on a nonexposed 
surface or small area?

6.  After completion of the requested 
development, the RO should review all 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination(s) for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the veteran's pending claims.  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
supplemental statement of the case 
setting forth the applicable evidence and 
governing laws and regulations.  He 
should then be afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

